Title: To James Madison from Levett Harris, 15 June 1820
From: Harris, Levett
To: Madison, James


                
                    Sir
                    Philadelphia 15. June 1820
                
                After having spent fourteen years of my life in the Service of my Country, and having had so distinguished a Share in the establishment of our Relations with the Emperor of Russia, I returned to the US under a full conviction of enjoying, as I felt I deserved, the countenance & Confidence of my Government at home, as I had done abroad. But I had not been long here, before I was apprized by Mr. Adams Secretary of State, that he was in possession of Certain reports which implicated my Consular Character, and which he made known to me as he Stated, with friendly dispositions toward me and with a View of Enabling me to afford Such explanations on the Subject as I might think proper.
                To this Communication I immediately replied, and I have good Reason to know that the explanations furnished, were at the time Satisfactory to every body, except perhaps Mr. Adams, who since his Return from Europe, has evinced on my Subject, an inexorable & an unceasing ill will, and which his Credit has been employed to extend even beyond the limits of his Department.
                A Young man of the name of Lewis, almost a Stranger to me, brother to an american trader established at St Petersburg, arrived here last Autumn, and uttered in the Shape of Anonymous hand Bills, which he clandestinely and industriously circulated both here and at Washington, a new

edition of the Self Same Calumnies which had been previously Reported to me by Mr Adams.
                I immediately instituted a Suit against this libeller, and to the astonishment of every body here did it Soon afterwards appear that he was upon a footing of intimacy and of friendly Correspondence with the Secretary of State; and that an union of feeling and of action existed between them on the occasion.
                A Conduct so Extraordinary and the same time, so unworthy, necessarily excited in me and my friends the liveliest indignation. It was deemed expedient however to Remain silent on this discovery. Mr. Adams, in his active determination to defeat all my supposed views of further advancement in the diplomatic Service, having been led into the wildest indiscretions, I was encouraged to wait the Slow but certain issue of Events, and especially of the law, in the Suit I had just commenced.
                It is now ascertained that it may be of importance to me to proceed to Russia, in order to collect evidence necessary to this prosecution. I have therefore Resolved, and have deemed it an imperious duty to lose no further time in making you fully known to the conduct observed towards me in this conjuncture, and to leave you ignorant of nothing, either as to the merits of this Transaction, or the machinations of my enemies.
                You will witness in these disclosures the manner in which the honor of the Executive Government has been committed, and how the man, whom you Sir protected and promoted, and whose acts, far from having dishonored Your Administration, are full of Evidence to the Contrary, has been treated by one, who owes, I have it in my power to prove, a no inconsiderable Share of his present Credit to my Successful efforts in the public Service.
                As I am hence, exceedingly anxious to have as early an interview with you, as it may be agreeable to you to honor me with, I shall Repair to Montpellier, the moment I am apprized of the time that it will be most Suitable to you to Receive me.
                Mr Jefferson having taken also a prominent interest in the course of my public life, and feeling I flatter myself, no little concern in my future Welfare I have deemed it equally due to your predecessor Sir in the presidency to address him a letter of a Corresponding tenor of the present. I am With Sentiments of the most profound Respect, Sir, Your most Obedient & Very humble Servant
                
                    Levett Harris
                
            